Citation Nr: 1046851	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a heart disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to March 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The Veteran testified before the undersigned 
Veterans Law Judge in June 2010; a transcript of that hearing is 
associated with the claims folder.

The Veteran testified that he has experienced ringing in 
his ears since service.  A review of the claims file 
reveals that he was previously denied service connection 
for tinnitus, but did not appeal this decision.  Seeing as 
the Board does not have jurisdiction of this issue, his 
statements regarding tinnitus are referred to the Agency 
of Original Jurisdiction for appropriate action.  

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not establish that 
the Veteran has a right ear hearing loss that meets VA's 
definition of a disability for compensation purposes.

2.  The competent and probative evidence does not establish that 
the Veteran has a current heart disorder, including coronary 
artery disease, that manifested during or within one year of 
service; it also does not show that any current heart disorder is 
otherwise related to an event, injury, or disease which occurred 
during service.  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by 
the Veteran's active military service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2010).  

2.  A heart disorder was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Review of the claims file reflects that an October 2007 letter 
fulfilled VA's notice requirements under 38 U.S.C.A. § 5103(a) 
with regard to his claims of service connection for hearing loss 
and a heart disorder.  See also Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  Moreover, this notice was provided to the 
Veteran prior to the initial adjudication of the claim in 
February 2008.  Thus, the VCAA notice was timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and obtaining a VA examination and/or 
opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment 
records are associated with the claims file, as well as relevant 
VA and non-VA treatment records identified by the Veteran.  He 
has not identified any additional relevant, outstanding records 
that need to be obtained before deciding these claims.  

The Board acknowledges that it is remanding the issue of service 
connection for left ear hearing loss, in part, because it appears 
that there may be outstanding service treatment records.  A 
remand is not necessary, however, with respect to the issues of 
service connection for right ear hearing loss or a heart disorder 
because the service treatment records sought pertain only to 
treatment received for a left ear injury or disease.  As such, 
these records are not relevant to the claims decided herein.  See 
38 C.F.R. § 3.159(c)(3).  

The Veteran was not provided with a VA examination for those 
claims decided herein.  Generally, the VA has a duty to provide a 
VA examination when the record lacks evidence to decide a 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2010).  

In the instant appeal, and as discussed in more detail below, the 
record demonstrates that the Veteran does not have a current 
right ear hearing loss disability for VA compensation purposes.  
And absent a current disability, no further examination or 
opinion is necessary.  See id.  See also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  With regard to his claimed heart disorder, 
there is absolutely no evidence, including lay statements by the 
Veteran, which indicates that he experienced cardiac problems 
during service or experienced some event, injury, or disease in 
service, which might be related to his current heart disorder.  
Therefore, inasmuch as the Veteran has presented neither credible 
evidence of an event, injury, or disease in service, nor evidence 
which "indicates" that a current heart disorder "may be 
associated" with military service, he has not met the 
requirements necessary to trigger VA's duty to provide an 
examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 
(2010); McLendon, 20 Vet. App. at 81-83; 38 C.F.R. § 3.159(c)(4). 

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Legal Criteria and Analysis

The Veteran is seeking service-connected compensation benefits 
for right ear hearing loss and a heart disorder.  Pertinent VA 
law and regulations provide that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  
Finally, certain chronic disabilities, such as hearing loss 
(diseases of the central nervous system) and cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  For the reasons 
discussed below, the Board finds that service connection is not 
warranted for either claimed disorder.  




Right Ear Hearing Loss

Initially, the Board notes that in order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability at some point during a veteran's appeal.  
McClain v. Nicholson, 21 Vet App 319 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  With respect to hearing loss, 
the law provides that impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC word list are less than 94 percent.  Hensley v. 
Brown, 5 Vet App 155 (1993); 38 C.F.R. § 3.385 (2010).  See also 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (VA's 
interpretation of a hearing disability as expressed in the 
explanatory statement of § 3.385 is reasonable).  

In the present case, none of the competent medical evidence of 
record indicates that the Veteran has hearing loss in his right 
ear which constitutes a disability for VA purposes.  In this 
regard, the audiogram obtained at the February 1962 service 
separation examination shows pure tone threshold results of no 
more than 20 decibels in the relevant frequencies.  (Note: the 
service audiometric results have been converted from American 
Standards Association (ASA) units to International Standards 
Organization (ISO)-American National Standards Institute (ANSI) 
units since it is presumed that any audiometric results reported 
prior to November 1, 1967, were reported in ASA units).  
Following service, the only audiometric findings of record are 
evaluations conducted at the VA Medical Center (MC) in Oklahoma 
City in November 2000 and August 2007.  Neither of these 
audiological evaluations contains evidence of a 40 decibel loss 
in any of the relevant frequencies for the right ear, evidence of 
auditory thresholds of 26 decibels or greater for at least three 
relevant frequencies, or speech recognition scores of less than 
94 percent using the Maryland CNC word list.  

The Board acknowledges that the Veteran is competent as a lay 
person to state that he has difficulty hearing.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person 
is competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, medical, and not lay, evidence is required to 
determine whether his hearing loss constitutes a disability for 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); 38 C.F.R. § 3.385.  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such evidence is not of record, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim for service connection for a right ear hearing 
loss disability and the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Veteran may always advance a new claim 
should the hearing in his right ear worsen in the future.  
However, based on the current record, the issue of entitlement to 
service connection for right ear hearing loss must be denied.  

Heart Disorder

The Veteran contends that he is entitled to service connection 
for a heart disorder.  He has not provided any lay evidence 
regarding when his heart disorder began or how it is related to 
his military service.  Rather, he has presented treatment records 
showing treatment for coronary artery disease many years after 
separation from military service.  The Veteran testified at the 
June 2010 Board hearing that he himself is not certain whether 
his current heart disorder is in any way related to his military 
service.  

In the present case, the Veteran's service treatment records are 
silent for any complaints, diagnosis, or treatment for heart or 
cardiac problems.  The February 1962 separation examination 
reflects a normal clinical evaluation of the cardiovascular 
system and a negative chest x-ray.  Post-service, the first 
contemporaneous evidence of problems is inpatient treatment 
records dated in December 2006; this is more than forty years 
following the Veteran's separation from service.  These treatment 
records show that the Veteran was evaluated for complaints of 
chest discomfort, that a nuclear medicine study revealed possible 
ischemia, and that a cardiology consultation was recommended.  
Thereafter, additional private treatment records show a diagnosis 
of coronary artery disease, status post-angiogram with stent 
placement.  

As previously noted, the Veteran does not contend that his heart 
disorder, coronary artery disease, manifested during his period 
of active duty service.  In fact, he has provided no lay 
evidence, including any evidence regarding chest discomfort 
and/or other symptoms, as to the onset of these disorders other 
than his statements recorded in the contemporaneous medical 
evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (stating that the Board must address a veteran's lay 
assertions regarding symptoms).  Relying on these contemporaneous 
statements, the Board finds that the earliest evidence of 
complaints of heart problems is December 2006.  This is also the 
earliest evidence of diagnosed heart problems (i.e., possible 
ischemia later diagnosed as coronary artery disease).

Inasmuch as there is no competent evidence that a heart disorder, 
including coronary artery disease, manifested during service or 
within one year of service, service connection is not warranted 
on either a direct basis pursuant to 38 C.F.R. § 3.303(a) or a 
presumptive basis pursuant to 38 C.F.R. § 3.309(a).  It also may 
not be established pursuant to 38 C.F.R. § 3.303(b) because the 
Veteran has not presented any competent lay or medical evidence 
which establishes that he experienced a cardiac event, injury, or 
disease during service and has had continued symptoms associated 
with this event, injury, or disease since.  

Service connection is therefore warranted only if there is 
competent evidence of a causal relationship between his current 
heart disorder and service.  See Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board 
acknowledges that lay evidence may be sufficient to establish a 
causal relationship between a current disability and service.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, other than 
filing a claim for service connection, the Veteran has not 
explained how or why his coronary artery disease is related to 
military service.  Regardless, the Board is of the opinion that 
diseases of the cardiovascular system are not easily observable 
by a lay person and require medical expertise and training to 
evaluate and diagnosis.  In fact, such diseases are often 
diagnosed using specialty testing, such as the cardiac stress 
testing and nuclear medicine study the Veteran underwent in 
December 2006.  Thus, even if the Board were to view the 
Veteran's claim for compensation as an assertion of a causal 
relationship between his current disorder and service, it would 
not be accepted as competent evidence establishing a nexus 
between a current disability and military service.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The remaining evidence of record does not contain any information 
which suggests that the Veteran's currently diagnosed heart 
disorder had its origins in service.  Rather, as discussed above, 
treatment records indicate that the Veteran presented for 
evaluation of chest discomfort in 2006 and made no mention of any 
history of cardiac problems dating back to service.  In sum, 
there is a lack of in-service evidence of cardiac problems, an 
absence of any assertion of problems and/or complaints for many 
years post-service, and no competent evidence linking the 
Veteran's current coronary artery disease to his military 
service.  Under these circumstances, the Board finds that this 
claim for service connection must be denied.  See Shedden, 381 
F.3d at 1166-67.  See also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  As a preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for a heart disorder is denied.


REMAND

The Veteran is seeking service-connected compensation benefits 
for hearing loss.  In June 2010, he testified that his left ear 
drum was acoustically damaged during basic training when a 
demolition pit exploded immediately to the left of him during a 
training exercise.  The Veteran indicated that he did not 
experience any immediate pain, but that a few days later he was 
travelling from Fort Carson, Colorado to Fort Sam Houston, Texas 
and began to experience pain in the left ear.  He was initially 
treated at a private facility (whose records are no longer 
available) with continued follow-up at the Brooke Army Medical 
Center in Fort Sam Houston, Texas.  The Veteran testified that 
following his initial left ear injury he experienced difficulty 
with his hearing, and that in 2000 the VA Medical Center in 
Oklahoma City, Oklahoma prescribed him a hearing aid.  

The service treatment records associated with the claims file are 
silent for any left ear injury or treatment during service.  
However, relevant to the reasons for the current remand, some 
clinical records may be filed under the name of a facility, and 
not a veteran.  Since VA has a duty to make reasonable efforts to 
obtain the claimant's service treatment records, if relevant to 
the claim, the Board finds that the Agency of Original 
Jurisdiction (AOJ) should make appropriate attempts to request 
any outstanding clinical records pertaining to the Veteran for 
treatment at the Brooke Army Medical Center.  See 38 C.F.R. 
§ 3.159(c)(3).  Service personnel records reflect that the 
Veteran left Fort Carson on March 25, 1960.  Therefore, the AOJ 
should search for any clinical records dated from March 25, 1960, 
to April 25, 1960.  

In addition to searching for outstanding service treatment 
records, the Board finds that a remand is needed to obtain a 
medical opinion regarding the etiology of the Veteran's current 
left ear hearing loss.  In this regard, current audiological 
evidence reflects that the Veteran has unilateral hearing loss 
affecting only his left ear.  Such evidence tends to support the 
Veteran's lay report of an acoustic injury to his left ear only.  
Furthermore, service treatment records demonstrate that this 
imbalance in his hearing has existed since service.  In this 
regard, the February 1962 service separation audiogram shows that 
while the Veteran demonstrated normal hearing for VA compensation 
purposes, the pure tone thresholds reported indicated his left 
ear hearing was worse than his right.  




HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
15 (25)
-
10 (15)

*Note: The service audiometric results have been converted from 
ASA units to ISO-ANSI units since it is presumed that any 
audiometric results reported prior to November 1, 1967, were 
reported in ASA units.  The ISO-ANSI units are reported in bold.  

The United States Court of Appeals for Veterans Claims has stated 
that the requirement that the evidence contain some indication 
that a current disability may be associated with an in-service 
event, injury, or disease is a low threshold.  McLendon, 20 Vet. 
App. at 82.  In the present case, the Veteran has present 
competent and credible testimony that he incurred some acoustic 
trauma to his left ear during basic training, and there is 
evidence that his left ear hearing has been worse than his right 
ear since service.  Under these circumstances, and absent any 
competent evidence addressing the etiology of his current left 
ear hearing loss, the Board finds that an opinion is needed which 
considers whether his current left ear hearing loss is in any 
part due to his in-service injury.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate source(s) to 
obtain any outstanding clinical records from 
the Brooke Army Medical Center at Fort Sam 
Houston in Texas for the period from March 
25, 1960, to April 25, 1960.  It should be 
noted that these records may be filed under 
the name of the facility, and not the 
Veteran.  All efforts to obtain these records 
should be documented in the claims file and 
any response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

2.  If the service treatment records 
requested in the above paragraph are unable 
to be located and/or obtained following 
reasonable efforts, the AOJ should notify the 
Veteran that such records are not available, 
explain the efforts made to obtain to the 
records, describe any further action VA will 
take regarding the claim, and inform the 
Veteran that it is ultimately his 
responsibility for providing the evidence.

3.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA audiological examination.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner, and the examination report should 
reflect that the claims file was reviewed.  
The examiner should perform any medically 
indicated testing, including audiometry and 
speech recognition testing.  After reviewing 
the record, obtaining a complete pre-service, 
service, and post-service noise history, and 
examining the Veteran, the examiner should 
indicate whether any part of the Veteran's 
current left hearing loss is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 
50 percent), etiologically related to the 
Veteran's military service, including any 
injury to the left ear drum incurred during 
basic training when a demolition pit exploded 
immediately to the left of him during a 
training exercise.  A detailed rationale 
should be provided for any opinion(s), and 
should reflect consideration of both lay and 
medical evidence.  *NOTE: The Veteran's 
service audiograms are presented in ASA 
units.  Conversion to ISO-ANSI units is 
provided in the body of the Board's 
remand.  

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, 
readjudicate the issue of entitlement to 
service connection for left ear hearing loss.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


